             Case 1:20-cv-01450 Document 1 Filed 06/01/20 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 CHRISTOPHER TYSON,

                Plaintiff,

        v.                                               1:20-cv-1450

 DISTRICT OF COLUMBIA, et al.,

                Defendants.


                                    NOTICE OF REMOVAL

       Defendant District of Columbia (the District) removes the above-captioned case to this

Court under 28 U.S.C. § 1441, et seq.

       Plaintiff Christopher Tyson filed a Complaint in the District of Columbia Superior Court

asserting claims for negligence and false imprisonment against Defendants Lennard Johnson and

Jeanette Myrick, and a constitutional claim under 42 U.S.C. § 1983 against the District. See

generally Exhibit A, Complaint. Tyson alleges he was overdetained in the DC jail by 24 days

because he was eligible for release on or about April 29, 2019 but was not released until May 23,

2019. See id. at ¶¶ 9-12. Tyson claims this 24-day overdetention was the result of the District’s

deliberate indifference, in violation of his Fifth Amendment rights. See id. at ¶¶ 131-134.

       This Court has original jurisdiction over this alleged violation of Tyson’s Fifth

Amendment rights brought under 42 U.S.C. § 1983. See 28 U.S.C. § 1331. Thus, removal of

this case from Superior Court to this Court is proper.

       Furthermore, this Notice of Removal is timely filed. A notice of removal must be filed

with a federal district court within 30 days of a defendant’s receipt of the initial pleading “by

service or otherwise.” See 28 U.S.C. § 1446(b)(1). The District was served the Summons and

                                                  1
             Case 1:20-cv-01450 Document 1 Filed 06/01/20 Page 2 of 2



Complaint on May 1, 2020. See Ex. A, Affidavit of Service. Accordingly, this Notice of

Removal must be filed by June 01, 2020. See 28 U.S.C. § 1446(b)(1); Fed. R. Civ. P. 6(a)(1)(C).

       Finally, upon information and belief, Lennard Johnson and Jeanette Myrick have not yet

been personally served with a copy of Tyson’s Complaint. See Ex. A, Docket. As a result, the

District does not need their consent for removal of this action and has not obtained it. See 28

U.S.C. § 1446(b)(2)(A).

Date: June 01, 2020                          Respectfully submitted,

                                             KARL A. RACINE
                                             Attorney General for the District of Columbia

                                             CHAD COPELAND
                                             Deputy Attorney General, Civil Litigation Division

                                             /s/ Patricia A. Oxendine______________
                                             PATRICIA A. OXENDINE
                                             D.C. Bar No. 428132
                                             Chief, Civil Litigation Division, Section I

                                             /s/ _Emma Lomax____________________
                                             EMMA LOMAX
                                             D.C. Bar No. 1630742
                                             Assistant Attorney General
                                             441 4th Street, N.W., Suite 630 South
                                             Washington, DC 20001
                                             Phone: (202) 807-0375; (202) 727-6295
                                             Fax: (202) 715-7821
                                             E-mail: emma.lomax@dc.gov

                                             Counsel for Defendant District of Columbia




                                                 2
